Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 9/24/2020 is acknowledged. Claims 1-16 and 21-24 are pending in the application. Claims 8-11 are withdrawn as being non-elected. Claims 17-20 are cancelled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7,12-16 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “one end of said first support member is operatively associated with said main body portion of said roller”. It is unclear what “operatively associated” requires. Similar “operatively associated” language is used in lines 10, 12 and 13 of claim 1 as well as in claims 14 and 21.  
Claim 7 recites “said second end cap” and “said first end cap”. There is insufficient antecedent basis for these limitations in the claim. 
Claims 22-24 depend from canceled claim 20. Examiner presumes these claims should depend from claim 21.
Dependent claims are rejected as depending from a rejected claim.
Claims are being examined as best understood.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner believes the limiting mechanism to be the track extending along a bottom section of an end cap between a front and rear surface of the end cap and protruding inwardly from the end cap towards the roller to engage the flapper.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-2,14,16 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colson 5,320,154.
In regard to claims 1-2, with reference to Figures 1-7B, Colson ‘154 discloses a covering system for an architectural feature, said covering system comprising: 
A rotatable roller (10), said roller having a main body portion (14) and a flapper portion (62), wherein said flapper portion (62) is pivotably associated with said main body portion (14) at one end of said flapper portion (62).
A first support member (32) having a height and width, wherein one end of said first support member is operatively associated with said main body portion (14) of said roller (10).
A second support member (34) having a height and a width, wherein in an extended position said second support member is substantially parallel to said first support member (32).
Said second support member (34) operatively associated with and laterally moveable relative to said first support member (32), wherein a first end of said second support member (34)  is operatively associated with said flapper portion (62) of said roller and a second end of said second support member (32) is operatively associated with a bottom rail (50).
A limiting mechanism (66) configured to interact with said flapper portion (62) of said roller to maintain said bottom rail in a horizontally level 
A plurality of vanes (36) extending between said first and second support members (32)(34).  
In regard to claims 14 and 16, Colson ‘154 discloses a covering system for an architectural feature, said covering system comprising: 
A rotatable roller (10) having a main body portion (14) and a flapper portion (62).
Wherein said flapper portion (62) is pivotable relative to said main body portion (14), and further wherein said flapper portion (62) has a projection (67) extending laterally therefrom.
A first support member (32), wherein one end of said first support member (32) is operatively associated with said main body portion (14) of said roller (10).
A second support member (34), wherein said second support member (34) is associated with said roller (10) and in an extended position is configured to be substantially parallel to said first support member (32).
Said second support member (34) is operatively associated with and laterally moveable relative to said first support member (32), wherein one end of said second support member (32) is operatively associated with said flapper portion (62) of said roller.
A track (66), wherein said projection (67) extending from said flapper portion (62) is configured to be guided by said track (67) so as to control an angular orientation of said flapper portion (62) as said roller (10) is rotated.  
Wherein said track (67) further comprises a stop section (top), said stop section configured to retain said projection (67) to prevent further pivoting of said flapper portion (62) and further rotation of said roller (10).  

In regard to claims 21-22, Colson ‘154 discloses a covering for an architectural feature, said covering comprising: 	
A rotatable roller (10) having a main body portion (14) and a flapper portion (62), wherein said flapper portion (62) has a first end, a second end, and a projection (67) extending from the flapper portion (62).
The first end of the flapper portion pivotably attached to the main body (14).
A first support member (32) having a first end and a second end, the first end of the first support member (32) operatively associated with said main body (14) portion of said roller (10).
A second support member (34) having a first end and a second end, the first end of the second support member (34) operatively associated with said flapper portion (62) of said roller.
Wherein the second support member (34) is laterally moveable with respect to the first support member (32).
A bottom rail (50), the bottom rail (50) operatively associated with the second end of the second support member (34).
A limiting mechanism (66) configured to interact with the projection (67) extending from the flapper portion (62) to limit the downward extension of the 
Wherein the projection (67) extending laterally from the flapper portion (62) comprises a pin, and the limiting mechanism (66) comprises a wall that interacts with and guides movement of the pin (67) in response to pivoting of the flapper portion (62), the wall including a horizontal section (top) to retain the projection (67) extending from the flapper portion (62) so that the projection moves horizontally when the second support member (34) moves laterally with respect to the first support member (32) .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson 5,320,154.
In regard to claim 3, Colson ‘154 discloses:
A valance (65) comprising the limiting mechanism (66), the limiting mechanism (66) comprising a track extending along at least a portion of said at least one end cap.  
Colson ‘154 Figures 1-7b fail to disclose:
A headrail, wherein said headrail comprises at least one end cap, the at least one end cap comprising said limiting mechanism. 
Colson ‘154, Figure 16 disclsoes:
A headrail (420), wherein said headrail comprises at least one end cap (402), the at least one end cap comprising said limiting mechanism. (shown engaging 62)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of  Colson ‘154 to use headrail with endcap as taught by Colson ‘154 Figure 16 as such is useful to provide a means for mounting the device to a surface. 
In regard to claims 4-6, Colson ‘154 discloses:
Wherein said flapper portion (62) of said roller comprises a pin (67) extending laterally therefrom, wherein said pin (67) is configured to be guided along said track (of 66) of said at least one end cap (402, as taught by Figure 16) 
Wherein said track (of 66) further comprises a stop section (top, that engages 67), said stop section configured to retain said pin (67) so as to prevent further pivoting of said flapper portion (62) and further rotation of said roller (10).  
Wherein said stop (top) extends laterally adjacent an end surface of said at least one end cap (402, as taught by Figure 16) and parallel a surface of said track (66).  
In regard to claim 7, Colson ‘154 discloses:
Two end caps (402,407) associated with said headrail (420), wherein said second end cap (407) is adjacent a control mechanism (11,12, Figures 1-2) of said 
In regard to claim 15, Colson ‘154, Figure 1-7b disclose:	 
At least one valance (65), wherein said track (of 66) extends along at least a portion of said at least one valance.
Colson ‘154 Figures 1-7b fail to disclose:
At least one end cap disposed at a lateral end of a headrail, wherein said track extends along at least a portion of said at least one end cap.   
Colson ‘154, Figure 16 discloses:
A headrail (420), wherein said headrail comprises at least one end cap (402), the at least one end cap comprising said limiting mechanism. (shown engaging 62)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of  Colson ‘154 to use headrail with endcap as taught by Colson ‘154 Figure 16 as such is useful to provide a means for mounting the device to a surface. 
In regard to claim 24, Colson ‘154 discloses: 
A stop mechanism (side wall of 66)configured to stop rotation of the roller (10) at a predetermined location.
Wherein the stop mechanism comprises a flat end section configured to retain the projection extending (67) from the flapper portion (62).
Colson ‘154 fails to disclose:
The stop mechanism comprises a U-shaped section. 
.
Claims 12-13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson 5,320,154 in view of Alexander 9,290,974.
In regard to claim 12, Colson ‘154 disclose:
Wherein said flapper portion (62) is outwardly pivotable relative to said main body portion (14) via respective pivot joint ends (at 64) on said flapper portion and said main body portion.
Colson ‘154 fails to disclose:
Wherein said respective pivot joint ends form a gear joint.  
Alexander ‘974 discloses:
Wherein said respective pivot joint ends (22)(32) form a gear joint.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Colson ‘154 to make the pivot joint ends form a gear joint as taught by Alexander ‘974 in order to help distribute the forces on the hinges, as is the nature of a geared hinge. 
In regard to claim 13, Colson ‘154 as modified by Alexander ‘974 disclose:
Wherein said flapper portion (62, Colson ‘154) and said main body portion (14, Colson ‘154) are pivotably associated with said gear joint (between 22,32 as taught by Alexander ‘974) by a C-shaped bracket (36, Alexander ‘974).
In regard to claim 24, Colson ‘154 fails to disclose:
Wherein the flapper portion is pivotably attached to the main body portion by a C-shaped bracket.   
Alexander ‘974 disclsoes:
Wherein the portion (12) is pivotably attached to the other portion (14) by a C-shaped bracket (36).
It would have been obvious to one having ordinary skill in the art to pivotably attach the flapper portion to the main body portion with a C-shaped bracket as taught by Alexander ‘974 in order to use a gear hinge mechanism useful to distrubiting forces and weight on the pivoting assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634